Citation Nr: 0817602	
Decision Date: 05/29/08    Archive Date: 06/09/08

DOCKET NO.  06-14 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to service connection for a right knee 
disorder.

3.  Entitlement to an initial evaluation in excess of 20 
percent for service connected lumbosacral strain.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
May 1981 to August 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision by the 
Newark, New Jersey Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The issue of an increased initial evaluation in excess of 20 
percent for lumbosacral strain is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  The evidence of record does not demonstrate that a 
current left knee disorder developed as a result of an 
established event, injury, or disease during active service.

3.  The evidence of record does not demonstrate that a 
current right knee disorder developed as a result of an 
established event, injury, or disease during active service.




CONCLUSIONS OF LAW

1.  A current left knee disorder was not incurred in or 
aggravated by service, nor may service incurrence of 
arthritis be presumed.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.303 (2007).

2.  A current right knee disorder was not incurred in or 
aggravated by service, nor may service incurrence of 
arthritis be presumed.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in correspondence from 
the RO dated in December 2004, October 2005, and 
January 2006.  Those letters notified the veteran of VA's 
responsibilities in obtaining information to assist the 
veteran in completing his claims, identified the veteran's 
duties in obtaining information and evidence to substantiate 
his claims, and requested that the veteran send in any 
evidence in his possession that would support his claims.  
(See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).

The veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  Thus, the 
content of the notice letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in April 2006.  The notice 
requirements pertinent to the issue addressed in this 
decision have been met and all identified and authorized 
records relevant to the matter have been requested or 
obtained.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

Law and Regulations-Service Connection Claims

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2007).  

VA regulations provide that where a veteran served 90 days or 
more of continuous, active military service during a period 
of war or after January 1, 1947, and certain chronic 
diseases, including arthritis, become manifest to a degree of 
10 percent within one year from date of termination of 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2007).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has also held that when a claimed disorder 
is not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" 
during the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

A veteran is considered to be in sound health when examined, 
accepted, and enrolled for service - except as to defects, 
infirmities, or disorders noted at the time of his entrance 
into service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior to service, and was not aggravated by such 
service.  See 38 U.S.C.A. §§ 1111, 1132.  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2007).

Left and Right Knee Disorders

In this case, the service treatment records are completely 
negative for any signs, symptoms, treatment, or complaints of 
a left or right knee disorder.

In a December 2004 statement, the veteran said that he fell 
off a cattle car during basic training and had knee problems 
since that time.

On VA examination in January 2005, the veteran said that he 
injured his knees from repetitive jumping activities.  He 
said that he had not received any treatment for his knees.  
On objective examination, it was noted that his knees were 
normal to inspection.  There was minimal peripatellar 
tenderness.  No edema, effusion, abnormal movement, or 
guarding of movement was observed.  No callosities, 
breakdown, or unusual shoe wear pattern was noted.  There was 
no ankylosis.  Range of motion was indicated to be full in 
both knees.  An X-ray study was negative for degenerative 
joint disease.  The examiner gave a diagnosis of bilateral 
knee sprain/strain with no specific trauma.

A private treatment record from May 2005 states that the 
veteran complained of pain in his knees.  Private Magnetic 
Resonance Imaging (MRI) of the right knee completed in 
October 2005 revealed a small vertical tear.  Mild 
osteoarthritis appeared to involve the medial compartment.  
The examiner noted mild prepatellar bursitis.

The veteran stated on his VA form 9 dated April 2006 that he 
was prescribed evaluations and treatments for his bilateral 
knee disabilities while he was in the service.  He stated 
that his injuries occurred when he fell off a cattle car 
while in basic training.

During a VA examination in December 2006, the veteran stated 
that his bilateral knee pain began 10 years previously.  It 
was noted that there was no major trauma or injury to his 
knees prior to the onset of his pain.  He said that the pain 
had worsened over time and rated a 9 on a 0 (low) to 10 
(high) pain scale.  The veteran stated that he worked as a 
construction worker.

On objective examination, the examiner observed no gross 
deformity or joint effusion.  Ranges of motion were reduced 
with severe pain.  Left knee X-ray revealed minimal 
degenerative changes as evidenced by medial compartment joint 
space narrowing.  Right knee X-ray revealed medial 
compartmental joint space narrowing consistent with minimal 
degenerative changes.  A diagnosis of bilateral knee 
osteoarthritis was given.  The examiner opined that the 
bilateral knee pain was less likely than not a result of the 
veteran's military service.  It was noted that the veteran's 
knee pain started many years after his discharge.  It was 
additionally noted that the veteran was overweight which 
contributed to his underlying degenerative joint disease.

Based on the evidence of record, the Board finds that the 
veteran's claimed current left and right knee disorders are 
not a result of an established event, injury, or disease 
during active service.  The service treatment records are 
completely negative for any signs, symptoms, or treatment for 
a left or right knee injury.  Without competent evidence of 
an in-service incurrence of a disease or injury, service 
connection cannot be granted.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The Board notes that according to the evidence of record, the 
veteran's first medically documented complaints of knee pain 
appear in 2005-24 years after he left active duty.  The 
passage of many years between discharge from active service 
and the medical documentation of a claimed disability may be 
considered evidence against a claim of service connection.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw 
v. Principi, 3 Vet. App. 365 (1992).

Also, the Board finds the December 2006 VA examination 
persuasive evidence that the veteran does not have a left or 
right knee disorder that is a result of any established in-
service event.  The VA examiner noted that he had reviewed 
the claims file.  He performed all necessary tests and 
interviewed the veteran.  He opined that the veteran's left 
and right knee conditions were less likely than not a result 
of the veteran's military service.  He provided adequate 
reasons and bases for his opinion.  Without competent medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury, service connection 
cannot be granted.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The Board has considered whether service connection for a 
left or right knee disorder could be established on a 
presumptive basis.  To establish service connection for a 
disability on a presumptive basis, the disability must 
manifest itself to a compensable degree within one year of 
the veteran leaving active duty.  See 38 C.F.R. §§ 3.307, 
3.309 (2007).  In this case, no medical evidence demonstrates 
that the veteran experienced a left knee disorder to a 
compensable level within a year after his discharge from 
active duty.  As mentioned previously, the first medical 
record of complaints of a knee disorder are from 2005-24 
years after the veteran left active duty.  Therefore, service 
connection for a left knee disorder cannot be established on 
a presumptive basis.

The Board observes that the veteran stated in his VA form 9 
that he injured his knees by falling off a cattle car while 
in basic training.  During his January 2005 VA examination, 
it was noted that the veteran said that he injured his knees 
through repetitive jumping while on active duty.  The veteran 
reported during his December 2006 VA examination that his 
knee pain began about 10 years previously-in 1986.  Due to 
their inconsistent nature, the Board finds the veteran's 
statements concerning the etiology of his left and right knee 
pain to be of less persuasive value.

While the veteran may sincerely believe he has a left and 
right knee disorder as a result of service, he is not a 
licensed medical practitioner and is not competent to offer 
opinions on questions of medical causation or diagnosis.  
Grottveit, 5 Vet. App. 91; Espiritu, 2 Vet. App. 492.  
Therefore, the Board finds entitlement to service connection 
is not warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.


ORDER

Entitlement to service connection for a left knee disorder is 
denied.

Entitlement to service connection for a right knee disorder 
is denied.


REMAND

The service treatment records show that in June 1981, the 
veteran was taken to medical after passing out while standing 
in formation.  At medical, he said that he had fallen down 
stairs earlier.  A short time later, it was noted that the 
veteran could not remember falling down stairs.  An X-ray of 
his spine was noted to be normal.  The same doctor saw the 
veteran ten days later and commented that there were no 
objective findings.  Pain in the veteran's back was noted.

A lumbar myelogram performed in June 2001 showed a congenital 
central canal stenosis due to shortened pedicles.  It was 
noted that there were superimposed minimal degenerative 
changes which included a small central disc herniation at L4-
L5 which did not result in significant neural impingement.  A 
private MRI from October 2004 revealed mild central stenosis 
at L3-4 and L4-5; moderate central stenosis at L5-S1; 
bilateral neural foraminal stenosis at L4-L5 and L5-S1; and 
an anular tear at L5-S1.

On VA examination in January 2005, the veteran reported that 
he did not wear a back brace, and his pain did not radiate 
down his legs.  The examiner noted increased lumbar lordosis.  
Forward flexion was to 60 degrees.  Extension was to 20 
degrees.  Bilateral side bending was to 20 degrees.  
Bilateral rotation was to 20 degrees.  There were no sensory 
deficits for any dermatomes tested in the bilateral lower 
extremities.  The examiner provided a diagnosis of 
sprain/strain lumbar spine.  The examiner stated in an 
April 2005 addendum that it was at least as likely as not 
that the veteran's back symptoms were related to his back 
strain while in the service in 1981.  The examiner did not 
indicate in the original report or in the addendum if he 
reviewed the claims file.  On the basis of the January 2005 
VA examination report and addendum, the veteran was granted 
service connection for sprain/strain of the lumbosacral spine 
by the RO in July 2005.

Evidence submitted after the RO's July 2005 rating decision 
includes a private treatment note from April 2005 which 
states that the veteran originally had an injury and fall in 
2001 and was originally treated for low back pain with 
physical therapy, which the veteran did not complete.  An 
additional private record titled "Initial Consultation" 
received in May 2006 shows that the veteran had low back pain 
since he fell in 2000.  At the time, it was noted that his 
injury was a workman's compensation case which had since been 
closed.

On VA examination in December 2006, the veteran stated that 
his low back pain started 10 years previously.  He denied 
injury or trauma to his lower back prior to the onset of his 
low back pain.  It was noted that three years previously he 
fell on ice which aggravated his pain.  He said that the pain 
radiated into his bilateral lower extremities.  He rated his 
average pain as a 9 on a 0 (low) to 10 (high) pain scale.  It 
was noted that the veteran was a construction worker.  
Objective examination revealed forward flexion to 40 degrees.  
Extension was to 0 degrees.  Lateral bending was to 15 
degrees bilaterally.  Rotation was to 20 degrees bilaterally.  
Sensation as grossly intact to light touch.  The diagnosis 
given was severe low back and bilateral lower extremity pain, 
most likely secondary to combination of lumbar epidural 
lipomatosis, spinal stenosis, degenerative disc disease at 
L4-5 and L5-S1 and facet joint disease at L4-L5 and L5-S1 
bilaterally.  The examiner opined that based on the veteran's 
history, physical examination and imaging studies, the 
veteran's low back and bilateral lower extremity radiating 
pain was less likely as not a result of his military service.  
He further stated that the pain in the low back and bilateral 
lower extremities was most likely caused by the pain 
generators mentioned previously.

The Board notes that there is a discrepancy between the 
April 2005 and December 2006 VA examiner's opinions.  The 
revised VCAA duty to assist requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159.  The Board finds that 
an additional medical examination is required to address the 
inconsistencies and conflicting statements between the two VA 
examinations of record.

Additionally, the Board notes that the veteran appears to 
have received Worker's Compensation for residuals of an 
injury to his back that occurred in 2000 or 2001.  The 
records associated with that claim are likely to have 
information pertinent to the veteran's current claim.  In 
Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991), the 
Court held that the duty to assist may include "the conduct 
of a thorough and contemporaneous medical examination, one 
which takes into account the records of prior medical 
treatment, so that the evaluation of the claimed disability 
will be a fully informed one."  Consequently, the records 
should be obtained and associated with the claims file prior 
to any future VA examination.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the veteran 
and obtain the names, addresses, and 
approximate dates of treatment of all 
medical care providers who treated the 
veteran for his lower back pain since 
January 2000.  He should also provide 
information regarding receipt of 
workman's compensation in 2000 or 2001, 
including the name of his employer, the 
physicians who treated him, and the date 
of injury.  After the veteran has signed 
the appropriate releases, those records, 
including any and all records relating to 
his Worker's Compensation claim,  should 
be obtained and associated with the 
claims folder.  All attempts to procure 
records should be documented in the file.  
If the AMC/RO cannot obtain records 
identified by the veteran, a notation to 
that effect should be inserted in the 
file.  The veteran and his representative 
are to be notified of unsuccessful 
efforts in this regard, in order to allow 
the veteran the opportunity to obtain and 
submit those records for VA review.  

2.  Only after all applicable records have 
been received and associated with the claims 
file, the veteran should be scheduled for 
appropriate VA orthopedic examination for 
lumbosacral strain.  The examination is to 
be performed by an orthopedist.  If no 
orthopedist is on staff of the appropriate 
VA facility, then the examination should be 
performed by a fee-basis orthopedist.  All 
indicated tests and studies are to be 
performed.

Prior to the examinations, the claims folder 
must be made available to the physician(s) 
for review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
physician(s).  Additionally, the 
physician(s) should obtain a comprehensive 
medical, social, and industrial history from 
the veteran.  

The examiner(s) should identify and describe 
in detail all residuals attributable to 
lumbosacral strain.  The physician should 
conduct range of motion testing of the 
lumbar spine.  It should be indicated 
whether any limitation of motion 
approximates either favorable or unfavorable 
ankylosis of the thoracolumbar spine.  Any 
pain, weakened movement, excess fatigability 
or incoordination on movement should be 
noted, and the examiner is to indicate 
whether there is likely to be additional 
range of motion loss due to any of the 
following: (1) pain on use, including during 
flare- ups; (2) weakened movement; (3) 
excess fatigability; or (4) incoordination.  
The examiner is asked to describe whether 
pain significantly limits functional ability 
during flare-ups or when the lumbar spine is 
used repeatedly.  All limitation of function 
must be identified.  If there is no pain, no 
limitation of motion and/or no limitation of 
function, such facts must be noted in the 
report.

The physician is specifically requested 
to address the inconsistencies between 
April 2005 and December 2006 VA 
examiner's opinions.  In conjunction with 
that discussion, the physician is 
requested to provide an opinion as to the 
whether there is at least a 50 percent 
probability or greater (at least as 
likely as not) that a low back disorder 
accounting for the veteran's symptoms was 
incurred in or is otherwise related to 
his period of military service.  If the 
physician determines that it is at least 
as likely as not that the veteran's low 
back symptoms are attributable to his 
period of military service, the physician 
is requested to identify which present 
symptoms can be attributed to his active 
service and which symptoms can be 
attributed to his Worker's Compensation 
accident.  If the examiner cannot 
differentiate between the symptoms caused 
by active duty and the symptoms caused by 
the 2000/2001 accident, he should so 
indicate.

All opinions should be provided based on the 
results of examinations, a review of the 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete rationale 
for all opinions expressed, should be set 
forth in the examination reports.  
Sustainable reasons and bases should be 
provided for any opinion rendered.

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examinations. A copy of all 
notifications, including the address where 
the notice was sent must be associated with 
the claims folder. The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good cause 
shown may have adverse effects on his claim.

4.  After completion of the above and any 
additional development deemed necessary, any 
issue remaining on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  The AMC/RO is instructed 
to take any action deemed appropriate from 
the results of the requested development.  
If any benefit sought remains denied, the 
veteran should be furnished an appropriate 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


